The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 20, 2014

                                       No. 04-14-00181-CR

                                       Michael A. RIVAS,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
       The clerk’s record, which totals three volumes, was filed May 19, 2014. However, the
record does not substantially comply with the mandates of the Texas Court of Criminal Appeals
regarding preparation of the clerk’s record on appeal or the Texas Rules of Appellate Procedure
governing the clerk’s record. See Court of Criminal Appeals Order Adopting Amendments to the
Texas Rules of Appellate Procedure, Misc. Docket No. 13-003 (Dec. 13, 2013); TEX. R. APP. P.
34.5.

       First, the table of contents or index is insufficiently descriptive to advise this court as to
the documents included therein. See Court of Criminal Appeals Order Adopting Amendments to
the Texas Rules of Appellate Procedure, Misc. Docket No. 13-003 (Dec. 13, 2013), Appendix C.
The Court of Criminal Appeals specifically states in its order that the clerk’s record must contain
“a detailed table of contents identifying each document in the entire record. . . .” This record
does not comply with this mandate. For example, the index contains numerous documents that
are described simply as “Motion,” “Request,” “Other Instruments,” “Letter,” “Notice,”
“Service,” “Documents,” or “Order.” This is insufficient to identify the documents in the record.

       Moreover, the page numbers listed in the index do not seem to correspond to the
documents described. For example, the index states that an “Order” appears at Volume 3, page
543 of the record. However, a review of the record establishes that in actuality, a “Motion for
New Trial” appears on that page.
       Finally, it does not appear that the record contains a judgment or judgments, as it must
pursuant to Rule 34.5(a)(5) of the Texas Rules of Appellate Procedure. TEX. R. APP. P.
34.5(a)(5). If such documents are, in fact, contained within the three volume record, it is not
discernable from the index provided by the clerk.

       Accordingly, we ORDER the clerk’s record stricken. See TEX. R. APP. P. 37.2. We
ORDER Cindy Fowler, the Medina County District Clerk, to prepare a new clerk’s record in
proper form, file it no later than May 30, 2014, and provide it to any party who has previously
made a copy of the original, defective clerk’s record at the clerk’s expense. See id.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court